DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
There are presently two sets of claims that appear to contain the same subject matter. For the purposes of examination, the claim set received on October 30, 2020 will be examined. 
After reviewing this Office Action, the Applicant should refer to MPEP Chapter 714 for guidance on how to make amendments in the application. 
The examiner suggests the Applicant contact the Pro Se Assistance Program, which can be contacted by emailing innovationdevelopment@uspto.gov, as they can provide assistance and guidance for general inquiries, questions about your application and other pro se matters. 
Drawings
The drawings were received on October 30, 2020.  These drawings are unacceptable. Please see the following statements regarding the objections associated with the drawings as presently shown.
The drawings are objected to for the following reasons:	● The drawings do not appear to clearly show all of the features that are presently described in the Specification and recited in the claims. 	● None of the features of the device shown in the drawing providing by the Applicant on October 30, 2020 are identified or labelled. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  However, the “overall sharpener can be inserted, screwable, attached in anyway to the Rod Sharpener,” as recited in lines 2-3 of the claim, must be shown or the feature cancelled from the claim. No new matter should be entered. 	With regards to the aforementioned limitation, the examiner notes that a structure corresponding to the “overall sharpener” is not shown as a separate component that “can be inserted, screwable attached in anyways to the rod sharpener.” 	The examiner notes a structure that appears to be “an overall sharpener,” “the rod sharpener,” and “the blades end is horseshoe” appear to be shown in the gray scale drawing received from the applicant on October 7, 2022, annotated below to show the examiner’s interpretation of the features. However, these structures are not labelled. Nor, are any of the other structures that are presently claimed. Furthermore, the drawings received on October 30, 2020 are identified as “Fig. 1.” Thus, it is unclear if the Applicant intends for the new drawings to replace the drawings originally received on Oct. 7, 2020. 
    PNG
    media_image1.png
    323
    650
    media_image1.png
    Greyscale

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application for the reasons set forth above.  		Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.		INFORMATION ON HOW TO EFFECT DRAWING CHANGE
Replacement Drawing Sheets
	Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one 
	Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 
Annotated Drawing Sheets
	A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.
Timing of Corrections
	Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 
	If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the 
Specification
The substitute specification filed on December 7, 2020 and October 30, 2020 has not been entered because it does not conform to 37 CFR 1.125(a), (b) and (c) because a substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record (emphasis added).  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.	In this case, the applicant appears to have written a note on page 2 of the Specification received on December 7, 2020, indicating that it is a “substitute specification,” that it “contains no new matter,” and that the text was double spaced. However, the marked up copy and clean copy are not provided as separate documents. Moreover, the versions of the Specification received on December 7, 2020 and October 30, 2020 appear to include additional language that was not present in the prior version of the specification of record and was not underlined to indicate that it is intended to be 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
	If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

In this case, the abstract of the disclosure is objected to because extensive mechanical and design details of an apparatus have been included therein. Correction is required.  See MPEP § 608.01(b).
The examiner notes the title of the invention is very descriptive and provides a majority of the basis for how the examiner is interpreting of the present application.
Claim Objections
The claim is objected to because of the following informalities: 	● As currently written, the language provided by the Applicant is in the form of multiple individual sentences. However, a claim should be written as one sentence.	● The examiner notes the claim includes more than one capital letter within the body of the claim. 	● If the Applicant intended for each sentence of the presently written claim to be an individual claim, then each sentence should be rewritten as a separate claim and provided with its own number. 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
		(b)  CONCLUSION.—The specification shall conclude with one or more claims 			particularly pointing out and distinctly claiming the subject matter which the inventor 			or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
		The specification shall conclude with one or more claims particularly pointing out and 			distinctly claiming the subject matter which the applicant regards as his invention.


The claim is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 	The claim is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.
	The examiner notes the following section provides more specific feedback regarding the aforementioned issues. 
The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	A. The following limitations lack antecedent basis in the claim: "the Rod Sharpener" in line 1, “the handle” in line 1, “the overall sharpener” in line 2, “The blades end” in lines 3-4, “the inside of the rod tube” in lines 4-5, “the rod tube” in lines 4-5, “The Handle material” in line 6, and “the blade” in line 7.  The lack of antecedent basis for the and screwable into the handle,” or if the applicant intends for “the rod sharpener to be inserted or screwable into the handle” (emphasis added).	C. The claim recites in lines 2-3, “The overall sharpener can be inserted, can be [] attached” (emphasis added). It is unclear if the claim positively requires the “overall sharpener” to be inserted or “attached in anyway” to the rod sharpener, such as being “screwable” thereto. 	● The recitation of “attached in anyway” is an open-ended statement that does not have any boundary of the aforementioned limitation. It is unclear what can and cannot be considered “attached in anyway.” It is unclear what is included within the scope of “attached in anyway.”	D. The claim recites in lines 3-5, “The blades end is horseshoe shaped so it wraps around the inside of the rod tube and handle.” This limitation has the following issues:	● As mentioned above, there is insufficient antecedent basis for the recitation of “The blades end” in the claim. Does the applicant intend for “the blades end” to be “the blade’s end” or “the end of the blade,” such that the end belongs to a blade? The examiner notes that there is no previous recitation of “a blade” in the claim. It is unclear what structure corresponds to “the blades end.” It is unclear how the handle and rod sharpener engage or cooperate with the blade. 	● The recitation of “it” is unclear because the claim is not clear as to which structure is being referred to with the word “it.” 	● As mentioned above, there is insufficient antecedent basis for the recitation of “the inside of the rod tube and handle” and “the rod tube” in the claim. It is unclear if “the inside of the rod tube” is referring to an inside portion of the “rod sharpener” or if “the inside of the rod tube” is referring to another portion of the device. Is the recitation of “the rod tube” referring to the hollow tube portion of the handle configured to removably receive the sharpening rod? It is also unclear what structure is intended to correspond to “the rod tube.” The examiner notes that “inside of the rod tube and handle” are not labelled in the drawings.	● Moreover, as currently written, it is unclear what if “so it wraps around the inside” is referring to only “the rod tube” or if “so it wraps around the inside” is also describing how the horseshoe shaped blades end is situated relative to the handle, i.e. it is unclear what is included within the scope of “[t]he blades end is horseshoe shaped so it wraps around the inside of [] handle.”
E. The claim recites in lines 5-7, “The Rod sharpener material can be of Ceramic or metal. The Handle material can be of rubber, metal, or plastic material. the blade can be of any carbon steel material.” It is unclear if the claim is positively requiring any of the “rod sharpener,” “the handle material,” or “the blade” to be made of the materials associated with each respective structure set forth in the aforementioned limitation; e.g., while the claim recites, “The Rod sharpener material can be of Ceramic or metal,” this limitation does not preclude or restrict the rod sharpener from being formed of any other suitable material capable of performing a sharpening function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
		A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the differences 	between the claimed invention and the prior art are such that the claimed invention as a whole 	would have been obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains. Patentability shall not 	be negated by the manner in which the invention was made.

As best understood, the claim is rejected under 35 U.S.C. 103 as being unpatentable over Piel (DE 10 2013 000 183) in view of Wood (US Publication 2016/0046017).
Regarding the claim, Piel discloses the rod sharpener (annotated) to be inserted/ screwable into the handle (Piel’s drawing shows the rod sharpener as being inserted into the handle, and Piel states in paragraph 0001 of the translation, “[p]atent on the knife handle with sharpening insert.”). The overall sharpener (annotated) can be inserted, screwable, attached in anyway to the Rod Sharpener (the rod sharpener is uses “steel blades” attached on the end of the rod sharpener; see paragraph 0005, lines 3-4 of the translation) and then inserted into the handle (Piel’s drawing shows the rod 
    PNG
    media_image2.png
    461
    698
    media_image2.png
    Greyscale
	● Piel fails to disclose the blade’s end is horseshoe shaped so it wraps around the inside of the rod tube and handle.	However, Wood teaches it is known in the art of knives to provide a knife (10) with a handle (30) and a blade (12), wherein the end of the blade (i.e., the tang 17 of the blade and ribs 25, 26) to be formed in a horseshoe shape (annotated fig. 1) so it wraps around the inside of the rod tube (recess 18) and handle (each of the ribs 25, 26 extend from the blade around the inside of recess 18 and around the shape of the handle to form a “horseshoe”). Additionally, Wood states in paragraph 0042, lines 2-4, “[t]he tang 
    PNG
    media_image3.png
    552
    695
    media_image3.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the knife of Piel with the teaching of Wood such that the end of the blade of Piel is formed with a horseshoe shape that extends along the length of the handle so it wraps around the rod tube and handle in order to make sure  	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the knife of Piel substantially disclosed above with the further teaching of Wood such that the handle material can be of rubber, metal, or plastic material [and] the blade can be of any carbon steel material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this case, Wood teaches it is generally known in the art of knives to form the handle out of any suitable material, including rubber, metal, or plastic, and to form the blade out of any suitable material, including carbon steel, as these materials are commonly used to 
As best understood, the claim is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Publication 2006/0046017) in view of Piel (DE 10 2013 000 183).	Wood discloses a knife (10) with a handle (30) and a blade (12), wherein the blade’s end (i.e., the tang 17 of the blade and ribs 25, 26) is horseshoe shaped (annotated fig. 1) so it wraps around the inside of the rod tube (recess 18) and handle (each of the ribs 25, 26 extend from the blade around the inside of recess 18 and around the shape of the handle), wherein the rod tube (recess 18) is configured “provide a storage area for securing items, such as matchsticks” (paragraph 0042, lines 3-4). Wood also discloses an end cap (21) provided to close an opening (19) to the recess (18), wherein the end cap (21) may be frictionally engaged with the opening (paragraph 0042, lines 11-12) so as to be inserted/ screwable into the handle, or, as stated in paragraph 0019, lines 3-7, “[t]he recess may have an internal thread and the knife may include an end cap having an external thread configured to engage the internal thread of the recess to close the recess [and] the end cap preferably seals the opening and protects the contents of the recess.” The Handle material can be of rubber, metal, or plastic material (Wood states in paragraph 0020, lines 2-5, “[t]he handle may be formed 
	Additionally, Piel teaches it is known in the art of knives with a handle and a blade to provide a removable sharpening rod (i.e., “rod sharpener,” see annotated drawing of Piel provided above, wherein the Piel reference is directed toward a “knife handle with sharpening insert,” as described in paragraph 0001 of the translation of Piel) that is inserted/ screwable into the handle (the rod sharpener is shown in a separated state relative to the handle and in an inserted state within the handle) including an overall sharpener (annotated; Piel states in paragraph 0005, lines 3-4 of the translation, “you can pull the kitchen knives through the steel blades of the sharpener,” wherein the “steel blades” form the sharpening component of the “rod 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Nordwall et al (US Design Patent D699,808) discloses a knife and with a removable sharpener (see annotated fig. 10) that appears to be similar to that of the present invention.	● Von Bültzingslöwen (US Patent 515,742) discloses a pocket knife with a blade with a forked tang (page 1, lines 20-21) in the shape of a horseshoe (figs. 3 and 8).	● DeAsis et al (US Publication 2003/0221323) discloses a knife (5) with a blade (10) and a handle (20), wherein the tang (14) of the blade is formed in a “horseshoe shape,” as shown in figs. 4, 6A, 8 and 9.	● Pelton (US Patent 8,707,490) discloses a survival knife (100) that “may be constructed from any type of rugged material for the blade, frame and optional handles [including] a blade made from [] carbon steel” (col. 6, lines 60-63), and the tang (108) of the blade is formed with “[a] hollow area between scales 109 and 112 [that can] be utilized to hide items such as money, fish hooks, or any other item that will fit within the frame and between the scales” (col. 6, lines 20-23), and wherein “[t]he scales may be made from any type of material including wood or canvas such as Micarta, or fiberglass based laminates [] or any other material as desired” (col. 6, lines 26-29).	● Chu et al (US Publication 2003/0112622) discloses a combination tool kit (paragraph 0012) comprising a knife (fig. 1) with a blade (21) and a handle (10), wherein the tang of the blade is “horseshoe shaped” (fig. 1) and formed with a coupling notch (211).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        March 4, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/04/2022